                                        1 BRYAN CAVE LEIGHTON PAISNER LLP (No. 00145700)
                                          Jessica R. Maziarz (No. 027353) (jessica.maziarz@bclplaw.com)
                                        2 Two North Central Avenue, Suite 2100
                                          Phoenix, Arizona 85004-4406
                                        3 Telephone: (602) 364-7000
                                        4 BRYAN CAVE LEIGHTON PAISNER LLP
                                          W. Bard Brockman (Admitted Pro Hac Vice) (bard.brockman@bclplaw.com)
                                        5 1201 West Peachtree Street, NW
                                          One Atlantic Center, 14th Floor
                                        6 Atlanta, Georgia 30309
                                          Telephone: (404) 572-6600
                                        7
                                          Attorneys for Defendant Reliance Trust Company, Inc.
                                        8
                                        9                            UNITED STATES DISTRICT COURT
                                       10                                  DISTRICT OF ARIZONA
                                                                                               No. CV-19-03178-PHX-JJT
Two North Central Avenue, Suite 2100




                                       11   R. Alexander Acosta, Secretary of Labor,
  Bryan Cave Leighton Paisner LLP

    Phoenix, Arizona 85004-4406




                                       12                   Plaintiff,
                                       13                   vs.                                 DEFENDANT RELIANCE TRUST
           (602) 364-7000




                                                                                                COMPANY, INC.’S ANSWER TO
                                       14   Reliance Trust Company, Eric Bensen, Randall        PLAINTIFF’S COMPLAINT FOR
                                            Smalley, Robert Smalley, Jr., Family Trust              ERISA VIOLATIONS
                                       15   Created Under The Smalley Revocable Trust
                                            Dated July 8, 2004, Marital Trust Created Under
                                       16   The Smalley Revocable Trust Dated July 8,
                                            2004, Survivor’s Trust Created Under The
                                       17   Smalley Revocable Trust Dated July 8, 2004,
                                            RVR, Inc., and RVR Employee Stock Ownership
                                       18   Plan,
                                       19                   Defendants.
                                       20
                                       21        Defendant Reliance Trust Company, Inc. (“Reliance”), by and through undersigned
                                       22 counsel, hereby answers the Complaint for ERISA Violations (“Complaint”) of Plaintiff R.
                                       23 Alexander Acosta, as follows:
                                       24        1.     Reliance is without knowledge or information sufficient to form a belief as to
                                       25 the truth of the allegations in Paragraph 1 of the Complaint and, on that basis, denies the
                                       26 allegations in Paragraph 1 of the Complaint.
                                       27        2.     Reliance admits the allegations in Paragraph 2 of the Complaint.
                                       28        3.     Reliance states that the requirements of the Employee Retirement Income
                                        1 Security Act of 1974 as amended, 29 U.S.C. § 1001, et seq. (“ERISA”) speak for themselves,
                                        2 and that no response to Paragraph 3 is required. To the extent a response is required,
                                        3 Reliance denies the allegations in Paragraph 3 to the extent they conflict, in letter or in spirit,
                                        4 with the requirements of ERISA.
                                        5         4.     Reliance admits that this action is filed against defendants whom Plaintiff
                                        6 alleges to be fiduciaries and/or parties in interest. Further answering, Reliance denies the
                                        7 remaining allegations in Paragraph 4 of the Complaint.
                                        8         5.     Reliance admits that the RVR Employee Stock Ownership Trust purchased
                                        9 100% of the shares of RVR, Inc. (“RVR” or the “Company”) from the selling shareholders
                                       10 on May 28, 2014. Further answering, Reliance denies the remaining allegations in Paragraph
Two North Central Avenue, Suite 2100




                                       11 5 of the Complaint.
  Bryan Cave Leighton Paisner LLP

    Phoenix, Arizona 85004-4406




                                       12         6.     Reliance admits that at the time of the transaction at issue, Randall Smalley,
                                       13 Robert Smalley, Jr. and Eric Bensen were the senior most officers of the Company and were
           (602) 364-7000




                                       14 the sole members of RVR’s board of directors. Further answering, Reliance denies the
                                       15 remaining allegations in Paragraph 6 of the Complaint.
                                       16         7.     Reliance denies the allegations in Paragraph 7 of the Complaint.
                                       17                                 JURISDICTION AND VENUE
                                       18         8.     Reliance admits the allegations in Paragraph 8 of the Complaint. Further
                                       19 answering, Reliance specifically denies that it committed any breach of fiduciary duty or
                                       20 other violation of ERISA.
                                       21         9.     Reliance admits the allegations in Paragraph 9 of the Complaint.
                                       22         10.    Reliance admits that venue is proper in this district.         Further answering,
                                       23 Reliance denies the remaining allegations in Paragraph 10 of the Complaint, and specifically
                                       24 denies that it committed any breach of fiduciary duty or other violation of ERISA.
                                       25                                             PARTIES
                                       26         11.    Reliance admits that Plaintiff has the authority to enforce the provisions of
                                       27 Title I of ERISA. Further answering, Reliance specifically denies that it committed any
                                       28 breach of fiduciary duty or other violation of ERISA.

                                                                                         2
                                        1         12.   Reliance admits the allegations in the first three sentences of Paragraph 12 of
                                        2 the Complaint.     Further answering, Reliance states that the remaining allegations in
                                        3 Paragraph 12 constitute legal conclusions to which no further response is required. To the
                                        4 extent a response is required, Reliance denies the remaining allegations in Paragraph 12 of
                                        5 the Complaint.
                                        6         13.   Reliance admits that at the time of the transaction at issue Randall Smalley was
                                        7 RVR’s Chief Executive Officer and a member of RVR’s board of directors. Reliance further
                                        8 admits that Randall Smalley was a trustee of the following trusts: (a) Family Trust Created
                                        9 Under the Smalley Revocable Trust dated July 8, 2004 (the “Smalley Family Trust”); (b)
                                       10 Marital Trust Created Under the Smalley Revocable Trust dated July 8, 2004 (the “Smalley
Two North Central Avenue, Suite 2100




                                       11 Marital Trust”); and (c) Survivor’s Trust Created Under the Small Revocable Trust dated
  Bryan Cave Leighton Paisner LLP

    Phoenix, Arizona 85004-4406




                                       12 July 8, 2004 (the “Smalley Survivor’s Trust”). The Smalley Family Trust, the Smalley
                                       13 Marital Trust and the Smalley Survivor’s Trust are collectively referred to herein as the
           (602) 364-7000




                                       14 “Smalley Trusts.” Reliance further admits that Randall Smalley signed the Stock Purchase
                                       15 Agreement as trustee of the Smalley Trusts. Further answering, Reliance states that the
                                       16 allegations in the last two sentences in Paragraph 13 constitute legal conclusions to which no
                                       17 further response is required. To the extent a response is required, Reliance denies the
                                       18 allegations in the last two sentences of Paragraph 13.       Reliance denies the remaining
                                       19 allegations in Paragraph 13 of the Complaint.
                                       20         14.   Reliance admits that at the time of the transaction at issue Robert Smalley, Jr.
                                       21 was RVR’s President and a member of RVR’s board of directors. Reliance further admits
                                       22 that as part of the transaction Robert Smalley, Jr. owned and sold 48.35% of RVR’s stock to
                                       23 the RVR Employee Stock Ownership Trust. Further answering, Reliance states that the
                                       24 allegations in the last two sentences in Paragraph 14 constitute legal conclusions to which no
                                       25 further response is required. To the extent a response is required, Reliance denies the
                                       26 allegations in the last two sentences of Paragraph 14.       Reliance denies the remaining
                                       27 allegations in Paragraph 14 of the Complaint.
                                       28         15.   Reliance admits that at the time of the transaction at issue Eric Bensen was

                                                                                       3
                                        1 RVR’s Chief Financial Officer and a member of RVR’s board of directors. Reliance further
                                        2 admits that as part of the transaction Eric Bensen owned and sold 3.3% of RVR’s stock to
                                        3 the RVR Employee Stock Ownership Trust. Further answering, Reliance states that the
                                        4 allegations in the last two sentences in Paragraph 15 constitute legal conclusions to which no
                                        5 further response is required. To the extent a response is required, Reliance denies the
                                        6 allegations in the last two sentences of Paragraph 15.        Reliance denies the remaining
                                        7 allegations in Paragraph 15 of the Complaint.
                                        8         16.    Reliance admits the allegations in the first sentence of Paragraph 16 of the
                                        9 Complaint. Reliance further admits that prior to the transaction at issue, the Smalley Family
                                       10 Trust owned 19.1% of RVR’s stock, the Smalley Marital Trust owned 3.4% of RVR’s stock,
Two North Central Avenue, Suite 2100




                                       11 and the Smalley Survivor’s Trust owned 25.833% of RVR’s stock. Reliance further admits
  Bryan Cave Leighton Paisner LLP

    Phoenix, Arizona 85004-4406




                                       12 that the Smalley Trusts each sold their shares of RVR stock to the RVR Employee Stock
                                       13 Ownership Trust as part of the transaction. Reliance is without knowledge or information
           (602) 364-7000




                                       14 sufficient to form a belief as to the truth of the allegations in the second sentence in
                                       15 Paragraph 16 of the Complaint and, on that basis, denies the allegations in Paragraph 16 of
                                       16 the Complaint. Further answering, Reliance states that the allegations in the last two
                                       17 sentences in Paragraph 16 constitute legal conclusions to which no further response is
                                       18 required. To the extent a response is required, Reliance denies the allegations in the last two
                                       19 sentences of Paragraph 16. Reliance denies the remaining allegations in Paragraph 16 of the
                                       20 Complaint.
                                       21         17.    Reliance is without knowledge or information sufficient to form a belief as to
                                       22 the truth of the allegations in Paragraph 17 of the Complaint and, on that basis, denies the
                                       23 allegations in Paragraph 17 of the Complaint.
                                       24         18.    Reliance is without knowledge or information sufficient to form a belief as to
                                       25 the truth of the allegations in Paragraph 18 of the Complaint and, on that basis, denies the
                                       26 allegations in Paragraph 18 of the Complaint.
                                       27 ///
                                       28 ///

                                                                                       4
                                        1                                 FACTUAL BACKGROUND
                                        2               RVR Retained Chartwell To Orchestrate An ESOP Transaction
                                        3        19.     Reliance is without knowledge or information sufficient to form a belief as to
                                        4 the truth of the allegations in Paragraph 19 of the Complaint and, on that basis, denies the
                                        5 allegations in Paragraph 19 of the Complaint.
                                        6        20.     Reliance admits that on April 10, 2014, Chartwell forwarded a proposed
                                        7 agenda for an April 16, 2014 meeting to Reliance, Stout Risius Ross, Inc. (“SRR”) and
                                        8 others. Reliance also admits that at the April 16, 2014 meeting, the Company’s shareholders
                                        9 and management delivered a management presentation that discussed, among many other
                                       10 things, the Company’s operations, future outlook, and a proposed timeline for the proposed
Two North Central Avenue, Suite 2100




                                       11 transaction. Further answering, Reliance denies the remaining allegations in Paragraph 20 of
  Bryan Cave Leighton Paisner LLP

    Phoenix, Arizona 85004-4406




                                       12 the Complaint.
                                       13              RVR Retained Reliance As The Plan Trustee For The Transaction
           (602) 364-7000




                                       14        21.     Reliance admits that it signed an engagement letter with Cruise America, Inc.
                                       15 dated April 15, 2014, and that Eric Bensen counter-signed the engagement letter on behalf of
                                       16 Cruise America, Inc. on or about April 16, 2014. The terms of that engagement letter speak
                                       17 for themselves, and Reliance denies the allegations in Paragraph 21 to the extent they
                                       18 conflict, in letter or in spirit, with the terms of the engagement letter. Further answering,
                                       19 Reliance denies the remaining allegations in Paragraph 21 of the Complaint.
                                       20        22.     Reliance states that the allegations in Paragraph 22 of the Complaint constitute
                                       21 legal conclusions to which no response is required. To the extent a response is required,
                                       22 Reliance denies the allegations in Paragraph 22 of the Complaint.
                                       23                Reliance Hired SRR As Its Appraiser And Financial Advisor,
                                                                  Even Though SRR Lacked Independence
                                       24
                                       25        23.     Reliance states that the terms of its engagement letter with Cruise America,
                                       26 Inc. speak for themselves, and Reliance denies the allegations in Paragraph 23 to the extent
                                       27 they conflict, in letter or in spirit, with the terms of the engagement letter.        Further
                                       28 answering, Reliance denies the remaining allegations in Paragraph 23 of the Complaint.

                                                                                       5
                                        1         24.    Reliance is without knowledge or information sufficient to form a belief as to
                                        2 the truth of the allegations in Paragraph 24 of the Complaint and, on that basis, denies the
                                        3 allegations in Paragraph 24 of the Complaint.
                                        4         25.    Reliance admits that it entered into an engagement letter with SRR dated April
                                        5 15, 2014, and that Eric Bensen counter-signed the engagement letter on behalf of Cruise
                                        6 America, Inc. on or about April 16, 2014. The terms of that engagement letter speak for
                                        7 themselves, and Reliance denies the allegations in Paragraph 25 to the extent they conflict, in
                                        8 letter or in spirit, with the terms of the engagement letter. Further answering, Reliance
                                        9 denies the remaining allegations in Paragraph 25 of the Complaint.
                                       10                                        The RVR ESOP
Two North Central Avenue, Suite 2100




                                       11         26.    Reliance admits that on May 22, 2014, RVR, Inc. established the RVR
  Bryan Cave Leighton Paisner LLP

    Phoenix, Arizona 85004-4406




                                       12 Employee Stock Ownership Plan, with an effective date of June 1, 2013. Further answering,
                                       13 Reliance denies the remaining allegations in Paragraph 26 of the Complaint.
           (602) 364-7000




                                       14         27.    Reliance admits that on May 22, 2014, the Company executed a Trust
                                       15 Agreement through which it appointed Reliance as plan trustee effective April 14, 2014 for a
                                       16 trust created effective June 1, 2013.       The terms of that Trust Agreement speak for
                                       17 themselves, and Reliance denies the allegations in Paragraph 27 to the extent they conflict, in
                                       18 letter or in spirit, with the terms of the Trust Agreement. Further answering, Reliance admits
                                       19 that Eric Bensen executed the Trust Agreement on behalf of the Company. Reliance denies
                                       20 the remaining allegations in Paragraph 27 of the Complaint.
                                       21         28.    Reliance states that the terms of the Trust Agreement speak for themselves,
                                       22 and Reliance denies the allegations in Paragraph 28 to the extent they conflict, in letter or in
                                       23 spirit, with the terms of the Trust Agreement. Reliance denies the remaining allegations in
                                       24 Paragraph 28 of the Complaint.
                                       25         29.    Reliance states that the terms of the Trust Agreement speak for themselves,
                                       26 and Reliance denies the allegations in Paragraph 29 to the extent they conflict, in letter or in
                                       27 spirit, with the terms of the Trust Agreement. Reliance denies the remaining allegations in
                                       28 Paragraph 29 of the Complaint.

                                                                                        6
                                        1         30.    Reliance states that the terms of the Trust Agreement speak for themselves,
                                        2 and Reliance denies the allegations in Paragraph 30 to the extent they conflict, in letter or in
                                        3 spirit, with the terms of the Trust Agreement. Reliance denies the remaining allegations in
                                        4 Paragraph 30 of the Complaint.
                                        5         31.    Reliance states that the terms of the Plan document and Trust Agreement speak
                                        6 for themselves, and Reliance denies the allegations in Paragraph 31 to the extent they
                                        7 conflict, in letter or in spirit, with the terms of the Plan document and Trust Agreement.
                                        8 Reliance denies the remaining allegations in Paragraph 31 of the Complaint.
                                        9                                        The Transaction
                                       10         32.    Reliance admits that on May 28, the RVR Employee Stock Ownership Trust
Two North Central Avenue, Suite 2100




                                       11 purchased 100% of RVR’s common stock from the selling shareholders pursuant to a Stock
  Bryan Cave Leighton Paisner LLP

    Phoenix, Arizona 85004-4406




                                       12 Purchase Agreement. Reliance further admits that the purchase price was $105 million, and
                                       13 that the RVR Employee Stock Ownership Trust became the Company’s sole shareholder as a
           (602) 364-7000




                                       14 result of the transaction. Reliance denies the remaining allegations in Paragraph 32 of the
                                       15 Complaint.
                                       16         33.    Reliance denies the allegations in Paragraph 33 of the Complaint.
                                       17         34.    Reliance denies the allegations in Paragraph 34 of the Complaint.
                                       18         35.    Reliance admits that in connection with the transaction at issue, RVR, Inc.
                                       19 loaned the RVR Employee Stock Ownership Trust the amount of $104,401,014.94, and the
                                       20 ESOP Note evidencing that loan is for a term of forty (40) years. Reliance further admits
                                       21 that RVR, Inc. made a contribution to the RVR Employee Stock Ownership Trust in the
                                       22 amount of $598,985.00. Further answering, Reliance denies the remaining allegations in
                                       23 Paragraph 35 of the Complaint.
                                       24         36.    Reliance denies the allegations in Paragraph 36 of the Complaint.
                                       25         37.    Reliance admits that in its capacity as trustee of the RVR Employee Stock
                                       26 Ownership Plan and Trust, it approved the Trust’s purchase of 100% of the equity interest in
                                       27 RVR as part of the transaction at issue.          Reliance denies the remaining allegations in
                                       28 Paragraph 37 of the Complaint.

                                                                                        7
                                        1         38.    Reliance admits that it executed each of the following documents as part of the
                                        2 transaction solely in its capacity as trustee for the RVR Employee Stock Ownership Trust:
                                        3 (a) ESOP Loan – Pledge Agreement; (b) Stock Purchase Agreement; (c) ESOP Note; (d)
                                        4 Investor Rights Agreement. Further answering, Reliance denies the remaining allegations in
                                        5 Paragraph 38 of the Complaint.
                                        6                                    SRR’s Valuation Report
                                        7         39.    Reliance admits that SRR’s valuation report concluded that the range of fair
                                        8 market value of 100% equity of the Company under the terms of the proposed transaction
                                        9 was between $104.9 million and $114.9 million. Reliance further admits that it relied on the
                                       10 SRR valuation report when it approved the RVR Employee Stock Ownership Trust’s
Two North Central Avenue, Suite 2100




                                       11 purchase of 100% of the Company shares from the selling shareholders. Further answering,
  Bryan Cave Leighton Paisner LLP

    Phoenix, Arizona 85004-4406




                                       12 Reliance denies the remaining allegations in Paragraph 39 of the Complaint.
                                       13         40.    Reliance states that SRR’s valuation report speaks for itself, and Reliance
           (602) 364-7000




                                       14 denies the allegations in Paragraph 40 to the extent they conflict, in letter or in spirit, with
                                       15 the terms of the SRR valuation report. Further answering, Reliance denies the remaining
                                       16 allegations in Paragraph 40 of the Complaint.
                                       17         41.    Reliance denies the allegations in Paragraph 41 of the Complaint.
                                       18                   Reliance Rushed Its Investigation Into The Transaction
                                       19         42.    Reliance denies the allegations in Paragraph 42 of the Complaint.
                                       20         43.    Reliance denies the allegations in Paragraph 43 of the Complaint.
                                       21         44.    Reliance denies the allegations in Paragraph 44 of the Complaint.
                                       22       Reliance Failed To Adequately Review And Question SRR’s Valuation Report
                                       23         45.    Reliance denies the allegations in Paragraph 45 of the Complaint.
                                       24         46.    Reliance denies the allegations in Paragraph 46 of the Complaint.
                                       25         47.    Reliance denies the allegations in Paragraph 47 of the Complaint.
                                       26         Reliance Failed To Negotiate In Good Faith Over The Transaction Terms
                                       27         48.    Reliance admits it approved a transaction in which the RVR Employee Stock
                                       28 Ownership Trust purchased 100% of the Company’s shares for $105 million.                Further

                                                                                        8
                                        1 answering, Reliance denies the remaining allegations in Paragraph 48 of the Complaint.
                                        2                                    Indemnification Provisions
                                        3         49.    Reliance states that the Plan document speaks for itself, and Reliance denies
                                        4 the allegations in Paragraph 49 to the extent they conflict, in letter or in spirit, with the terms
                                        5 of that Plan document. Further answering, Reliance denies the remaining allegations in
                                        6 Paragraph 49 of the Complaint.
                                        7         50.    Reliance states that the Plan document speaks for itself, and Reliance denies
                                        8 the allegations in Paragraph 50 to the extent they conflict, in letter or in spirit, with the terms
                                        9 of that Plan document. Further answering, Reliance denies the remaining allegations in
                                       10 Paragraph 50 of the Complaint.
Two North Central Avenue, Suite 2100




                                       11         51.    Reliance states that the Plan document speaks for itself, and Reliance denies
  Bryan Cave Leighton Paisner LLP

    Phoenix, Arizona 85004-4406




                                       12 the allegations in Paragraph 51 to the extent they conflict, in letter or in spirit, with the terms
                                       13 of that Plan document. Further answering, Reliance denies the remaining allegations in
           (602) 364-7000




                                       14 Paragraph 51 of the Complaint.
                                       15         52.    Reliance states that the Plan document speaks for itself, and Reliance denies
                                       16 the allegations in Paragraph 52 to the extent they conflict, in letter or in spirit, with the terms
                                       17 of that Plan document. Further answering, Reliance denies the remaining allegations in
                                       18 Paragraph 52 of the Complaint.
                                       19         53.    Reliance states that the Plan document speaks for itself, and Reliance denies
                                       20 the allegations in Paragraph 53 to the extent they conflict, in letter or in spirit, with the terms
                                       21 of that Plan document. Further answering, Reliance denies the remaining allegations in
                                       22 Paragraph 53 of the Complaint.
                                       23         54.    Reliance states that the engagement letter and Trust Agreement speak for
                                       24 themselves, and Reliance denies the allegations in Paragraph 54 to the extent they conflict, in
                                       25 letter or in spirit, with the terms of those documents. Further answering, Reliance denies the
                                       26 remaining allegations in Paragraph 54 of the Complaint.
                                       27         55.    Reliance denies the allegations in Paragraph 55 of the Complaint.
                                       28 ///

                                                                                         9
                                        1                             FIRST CLAIM FOR RELIEF
                                                  (Against Defendant Reliance For Engaging In A Prohibited Transaction)
                                        2
                                        3        56.      Reliance restates and incorporates by reference its responses to Paragraphs 1
                                        4 through 55 of the Complaint.
                                        5        57.      Reliance states that the allegations in Paragraph 57 of the Complaint constitute
                                        6 legal conclusions to which no response is required. To the extent a response is required,
                                        7 Reliance denies the allegations in Paragraph 57 of the Complaint.
                                        8        58.      Reliance states that the allegations in Paragraph 58 of the Complaint constitute
                                        9 legal conclusions to which no response is required. To the extent a response is required,
                                       10 Reliance denies the allegations in Paragraph 58 of the Complaint
Two North Central Avenue, Suite 2100




                                       11        59.      Reliance states that the allegations in Paragraph 59 of the Complaint constitute
  Bryan Cave Leighton Paisner LLP

    Phoenix, Arizona 85004-4406




                                       12 legal conclusions to which no response is required. To the extent a response is required,
                                       13 Reliance denies the allegations in Paragraph 59 of the Complaint
           (602) 364-7000




                                       14        60.      Reliance denies the allegations in Paragraph 60 of the Complaint and each sub-
                                       15 part thereof.
                                       16        61.      Reliance denies the allegations in Paragraph 61 of the Complaint and each sub-
                                       17 part thereof.
                                       18                            SECOND CLAIM FOR RELIEF
                                             (Against Defendant Reliance For Breaching Fiduciary Duties Of Loyalty, Prudence,
                                       19                          And Adherence To Plan Documents)
                                       20        62.      Reliance restates and incorporates by reference its responses to Paragraphs 1
                                       21 through 61 of the Complaint.
                                       22        63.      Reliance states that the allegations in the first two sentences of Paragraph 63 of
                                       23 the Complaint constitute legal conclusions to which no response is required. To the extent a
                                       24 response is required, Reliance denies the allegations in the first two sentences of Paragraph
                                       25 63. Further answering, Reliance denies the remaining allegations in Paragraph 63 of the
                                       26 Complaint.
                                       27        64.      Reliance admits that it retained SRR to serve as financial advisor for the
                                       28 proposed transaction at issue. Further answering, Reliance denies the remaining allegations

                                                                                        10
                                        1 in Paragraph 64 of the Complaint.
                                        2         65.     Reliance denies the allegations in Paragraph 65 of the Complaint.
                                        3         66.     Reliance denies the allegations in Paragraph 66 of the Complaint.
                                        4         67.     Reliance denies the allegations in Paragraph 67 of the Complaint.
                                        5         68.     Reliance denies the allegations in Paragraph 68 of the Complaint.
                                        6         69.     Reliance denies the allegations in Paragraph 69 of the Complaint and each sub-
                                        7 part thereof.
                                        8         70.     Reliance denies the allegations in Paragraph 70 of the Complaint.
                                        9                            THIRD CLAIM FOR RELIEF
                                          (Against Smalley, Smalley Jr., And Bensen For Breach of Fiduciary Duties Of Loyalty,
                                       10                    Prudence, And Adherence To Plan Documents)
Two North Central Avenue, Suite 2100




                                       11         71.     Reliance restates and incorporates by reference its responses to Paragraphs 1
  Bryan Cave Leighton Paisner LLP

    Phoenix, Arizona 85004-4406




                                       12 through 70 of the Complaint.
                                       13         72.     Reliance states that the allegations in Paragraph 72 of the Complaint are not
           (602) 364-7000




                                       14 directed against Reliance and therefore do not require a response. To the extent a response is
                                       15 required, Reliance denies the allegations in Paragraph 72.
                                       16         73.     Reliance states that the allegations in Paragraph 73 of the Complaint are not
                                       17 directed against Reliance and therefore do not require a response. To the extent a response is
                                       18 required, Reliance denies the allegations in Paragraph 73.
                                       19         74.     Reliance states that the allegations in Paragraph 74 of the Complaint are not
                                       20 directed against Reliance and therefore do not require a response. To the extent a response is
                                       21 required, Reliance denies the allegations in Paragraph 74.
                                       22                           FOURTH CLAIM FOR RELIEF
                                              (Against Defendants Smalley, Smalley Jr., And Bensen For Co-fiduciary Liability
                                       23                               For Reliance’s Breaches)
                                       24         75.     Reliance restates and incorporates by reference its responses to Paragraphs 1
                                       25 through 74 of the Complaint.
                                       26         76.     Reliance states that the allegations in Paragraph 76 of the Complaint are not
                                       27 directed against Reliance and therefore do not require a response. To the extent a response is
                                       28 required, Reliance denies the allegations in Paragraph 76.

                                                                                       11
                                        1         77.   Reliance states that the allegations in Paragraph 77 of the Complaint are not
                                        2 directed against Reliance and therefore do not require a response. To the extent a response is
                                        3 required, Reliance denies the allegations in Paragraph 77.
                                        4         78.   Reliance states that the allegations in Paragraph 78 of the Complaint are not
                                        5 directed against Reliance and therefore do not require a response. To the extent a response is
                                        6 required, Reliance denies the allegations in Paragraph 78.
                                        7         79.   Reliance states that the allegations in Paragraph 79 of the Complaint are not
                                        8 directed against Reliance and therefore do not require a response. To the extent a response is
                                        9 required, Reliance denies the allegations in Paragraph 79.
                                       10                             FIFTH CLAIM FOR RELIEF
                                                (Against Smalley, Smalley Jr., Bensen, And The Smalley Trusts For Knowing
Two North Central Avenue, Suite 2100




                                       11                     Participation In Reliance’s Fiduciary Breaches)
  Bryan Cave Leighton Paisner LLP

    Phoenix, Arizona 85004-4406




                                       12         80.   Reliance restates and incorporates by reference its responses to Paragraphs 1
                                       13 through 79 of the Complaint.
           (602) 364-7000




                                       14         81.   Reliance states that the allegations in Paragraph 81 of the Complaint are not
                                       15 directed against Reliance and therefore do not require a response. To the extent a response is
                                       16 required, Reliance denies the allegations in Paragraph 81.
                                       17         82.   Reliance states that the allegations in Paragraph 82 of the Complaint are not
                                       18 directed against Reliance and therefore do not require a response. To the extent a response is
                                       19 required, Reliance denies the allegations in Paragraph 82.
                                       20         83.   Reliance states that the allegations in Paragraph 83 of the Complaint are not
                                       21 directed against Reliance and therefore do not require a response. To the extent a response is
                                       22 required, Reliance denies the allegations in Paragraph 83.
                                       23                             SIXTH CLAIM FOR RELIEF
                                              (Against Defendant Reliance To Void Indemnification Agreements Under ERISA)
                                       24
                                       25         84.   Reliance restates and incorporates by reference its responses to Paragraphs 1
                                       26 through 83 of the Complaint.
                                       27         85.   Reliance states that the allegations in Paragraph 85 of the Complaint constitute
                                       28 legal conclusions to which no response is required. To the extent a response is required,

                                                                                      12
                                        1 Reliance denies the allegations in Paragraph 85 of the Complaint.
                                        2         86.    Reliance states that the Plan document speaks for itself, and Reliance denies
                                        3 the allegations in Paragraph 86 to the extent they conflict, in letter or in spirit, with the terms
                                        4 of the Plan document. Further answering, Reliance denies the remaining allegations in
                                        5 Paragraph 86 of the Complaint.
                                        6         87.    Reliance states that the engagement letter and Trust Agreement speak for
                                        7 themselves, and Reliance denies the allegations in Paragraph 87 to the extent they conflict, in
                                        8 letter or in spirit, with the terms of those documents. Further answering, Reliance denies the
                                        9 remaining allegations in Paragraph 87 of the Complaint.
                                       10         88.    Reliance denies the allegations in Paragraph 88 of the Complaint.
Two North Central Avenue, Suite 2100




                                       11                           SEVENTH CLAIM FOR RELIEF
  Bryan Cave Leighton Paisner LLP




                                               (Against Defendants Smalley, Smalley Jr., And Bensen To Void Indemnification
    Phoenix, Arizona 85004-4406




                                       12                              Agreements Under ERISA)
                                       13         89.    Reliance restates and incorporates by reference its responses to Paragraphs 1
           (602) 364-7000




                                       14 through 88 of the Complaint.
                                       15         90.    Reliance states that the allegations in Paragraph 90 of the Complaint are not
                                       16 directed against Reliance and therefore do not require a response. To the extent a response is
                                       17 required, Reliance denies the allegations in Paragraph 90.
                                       18         91.    Reliance states that the allegations in Paragraph 91 of the Complaint are not
                                       19 directed against Reliance and therefore do not require a response. To the extent a response is
                                       20 required, Reliance denies the allegations in Paragraph 91.
                                       21                                  AFFIRMATIVE DEFENSES
                                       22         1.     The Complaint fails to state a claim upon which relief can be granted.
                                       23         2.     Plaintiff’s claims are barred, in whole or in part, by the applicable statute of
                                       24 limitations and/or repose.
                                       25         3.     Plaintiff’s claims are barred, in whole or in part, because Reliance Trust
                                       26 satisfied its fiduciary obligations under ERISA and acted in accordance with industry norms
                                       27 and standards.
                                       28         4.     Plaintiff’s claims are barred, in whole or in part, because Reliance Trust

                                                                                        13
                                        1 reasonably relied on the professional opinion and determinations of its financial and legal
                                        2 advisors.
                                        3         5.     Plaintiff’s claims are barred, in whole or in part, because the Plan has suffered
                                        4 no actual economic losses or damages, as required by ERISA § 409, 29 U.S.C. § 1109, or
                                        5 otherwise.
                                        6         6.     Plaintiff’s claims are barred, in whole or in part, because the Plan has suffered
                                        7 no economic loss or damage, and therefore Plaintiff lacks standing to assert claims on behalf
                                        8 of the Plan and/or its participants.
                                        9         7.     Plaintiff’s claims are barred, in whole or in part, because there is no causation
                                       10 or connection between the alleged breaches and any alleged economic loss or damages.
Two North Central Avenue, Suite 2100




                                       11         8.     Plaintiff’s claims are barred, in whole or in part, because any alleged economic
  Bryan Cave Leighton Paisner LLP

    Phoenix, Arizona 85004-4406




                                       12 loss or damage suffered by the Plan is not attributable to Reliance Trust.
                                       13         9.     Plaintiff’s claims are barred, in whole or in part, to the extent they are based
           (602) 364-7000




                                       14 upon or arise from acts or omissions of third parties over whom Reliance Trust had no
                                       15 supervision or control, and which constitute the intervening and superseding cause of any
                                       16 alleged economic loss or damage.
                                       17         10.    Plaintiff’s claims are barred, in whole or in part, because any alleged loss or
                                       18 damage would constitute unjust enrichment and/or improper windfall to the Plan.
                                       19         11.    Plaintiff’s claims are barred, in whole or in part, because the Plan paid
                                       20 adequate consideration for the Company shares at issue.
                                       21         12.    Plaintiff’s claims are barred, in whole or in part, because the consideration paid
                                       22 by the Plan represented no more than fair market value.
                                       23         13.    Plaintiff’s claims are barred, in whole or in part, because the transaction at
                                       24 issue qualified for one or more exemptions in ERISA § 408, 29 U.S.C. § 1108.
                                       25         14.    Count I of the Complaint is barred, in whole or in part, because there is no
                                       26 independent cause of action for prohibited transaction under ERISA.
                                       27         15.    Counts VI and VII of the Complaint are barred, in whole or in part, because
                                       28 they seek speculative relief.

                                                                                       14
                                        1               16.     Counts VI and VII of the Complaint are barred, in whole or in part, because
                                        2 Plaintiff has not pled the elements for a declaratory judgment claim.
                                        3               17.     Counts VI and VII of the Complaint are barred, in whole or in part, because the
                                        4 voiding of a contract is not among the equitable remedies offered under ERISA.
                                        5                                           PRAYER FOR RELIEF
                                        6               WHEREFORE, Reliance prays that the Court determine and adjudge:
                                        7               (i)     that judgment be entered in favor of Reliance;
                                        8               (ii)    that Plaintiff takes nothing by this Complaint;
                                        9               (iii)   that Reliance be awarded its costs, attorneys’ fees and expenses incurred
                                       10 herein; and
Two North Central Avenue, Suite 2100




                                       11               (iv)    that Reliance be awarded such other and further relief as the Court may deem
  Bryan Cave Leighton Paisner LLP

    Phoenix, Arizona 85004-4406




                                       12 necessary and proper.
                                       13               DATED this 30th day of July, 2019.
           (602) 364-7000




                                       14                                                 BRYAN CAVE LEIGHTON PAISNER LLP
                                       15
                                                                                          By s/ Jessica R. Maziarz
                                       16                                                   Jessica R. Maziarz
                                                                                            Two North Central Avenue, Suite 2100
                                       17                                                   Phoenix, Arizona 85004-4406
                                       18                                                     W. Bard Brockman
                                                                                              BRYAN CAVE LEIGHTON PAISNER LLP
                                       19                                                     1201 West Peachtree Street, NW
                                                                                              One Atlantic Center, 14th Floor
                                       20                                                     Atlanta, Georgia 30309
                                       21                                                 Attorneys for Defendant Reliance Trust Company, Inc.
                                       22 Filed electronically with the Court and
                                          served on parties of record by the Court’s
                                       23 CM/ECF system this 30th day of July,
                                          2019.
                                       24
                                       25    s/Cristina Daniels
                                       26
                                       27
                                            537815543
                                       28

                                                                                              15
